Citation Nr: 0638344	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-30 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1953 to 
June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
veteran testified before the undersigned at a hearing held in 
Washington, DC, in October 2004.  

The Board remanded the veteran's appeal for additional 
evidentiary development in May 2005.

At his October 2004 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus on both direct 
and secondary bases.  The Board's May 2005 remand referred 
this matter to the ROIC for appropriate consideration.  The 
ROIC to date has neglected to adjudicate the veteran's claim.  
It is therefore once again referred to the ROIC for 
appropriate consideration.


FINDING OF FACT

Audiometric test results obtained during examination by VA 
audiologists correspond to a numeric designation of no 
greater than II for each ear.


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2005 VA 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice how an 
effective date would be assigned should entitlement to an 
increased rating be established.  The claim was thereafter 
readjudicated in the August 2006 supplemental statement of 
the case (SSOC).  The failure of VA to provide notice of how 
an effective date would be assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claim.  Hence, any question as to the appropriate effective 
date to be assigned is moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the requisite notice was 
harmless error.  In this regard, the content of the June 2005 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  As noted above, the claim was readjudicated in 
August 2006.  Hence, the actions taken by VA cured the error 
in the timing of notice.  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Claim

The veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2006).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 38 
C.F.R. §§ 4.1, 4.2 (2006), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Pertinent case law provides that disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the veteran's case, audiometric testing conducted at a 
June 2002 VA examination showed puretone thresholds of 15, 
35, 75, and 90 decibels in the right ear; and puretone 
thresholds of 20, 20, 80, and 90 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The average 
losses were 53.75 decibels for the right ear and 52.5 
decibels for the left ear.  Speech recognition ability was 92 
percent in the right ear and 98 percent in the left ear.  

Thereafter, audiometric testing conducted at a May 2006 VA 
examination showed puretone thresholds of 15, 45, 85, and 85 
decibels in the right ear; and puretone thresholds of 30, 40, 
85, and 90 decibels in the left ear, at 1000, 2000, 3000, and  
4000 Hertz, respectively.  The average losses were 57.5 
decibels for the right ear and 61.25 decibels for the left 
ear.  Speech recognition ability was 92 percent in the right 
ear and 94 percent in the left ear.

With application of the above test results to 38 C.F.R.  § 
4.85, Tables VI-VII, the veteran's right and left ear hearing 
losses, at their very worst, are each assigned a numeric 
designation of II.  These test scores result in the 
appellant's bilateral hearing loss being rated as 
noncompensably disabling under Diagnostic Code 6100.  See 38 
C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  

As is apparent from the results set out above, the veteran 
did not have thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000,  and 4,000 
Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Therefore, a compensable rating is not 
warranted under these rating criteria.

In reaching the above conclusion, the Board has not 
overlooked the private audiological reports filed by the 
veteran.  Assuming that Dr. Albrecht meets the requirements 
of 38 C.F.R. § 4.85(a), because the data provided does not 
include the information required to evaluate bilateral 
hearing loss according to 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100, the record is insufficient for rating purposes.  
This is because there is no evidence that the speech 
recognition test studies were conducted using the Maryland 
CNC Word List as is required under 38 C.F.R. § 4.85.

The Board also considered the veteran's arguments as set 
forth in written statements to the RO and as expressed to his 
VA examiners.  While a lay witness can provide evidence as to 
the visible symptoms or manifestations of a disease or 
disability, the appellant's belief as to the current severity 
of his service-connected disability is not competent evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the appellant has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Board assigns greater weight to the medical 
evidence of record as outlined above than the veteran's lay 
assertions.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


